Citation Nr: 0019737	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel






INTRODUCTION

The veteran had active service from November 1968 to November 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Louis, Missouri.

This case was previously at the Board in November 1998, at 
which time the veteran's claim of entitlement to an increased 
rating for hepatitis was denied.  He appealed the decision to 
the U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court).  In May 1999, the Court granted a 
joint motion to vacate and remand the November 1998 Board 
decision for further development.  Specifically, the Court 
found that the Board's denial of the veteran's claim was not 
supported by an adequate discussion of the severity of his 
disability with reference to the requirements for a higher 
rating under Diagnostic Code 7345, and that it failed to 
provide an adequate discussion regarding whether the veteran 
had liver damage.  Consequently, the case was remanded to the 
RO for further development of the evidence in September 1999.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.  

3.  The veteran's service-connected hepatitis is manifested 
by no more than minimal liver damage with associated fatigue 
and gastrointestinal disturbance.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent, but 
no more, for the veteran's hepatitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a February 1974 rating decision granted service 
connection for hepatitis, and assigned a 10 percent 
evaluation.  That decision was based on service medical 
records showing treatment for hepatitis, and post-service VA 
hospitalization from September to October 1973 for recurrent 
hepatitis.  

Based on findings from a June 1976 VA examination, a July 
1976 rating decision concluded that the veteran's hepatitis 
had improved, and assigned a noncompensable evaluation. 

VA and private outpatient records reflect treatment for 
hepatitis from November 1993 to July 1999.  A November 1993 
report notes a history of hepatitis in service, and increased 
liver function tests two months earlier.  The veteran was 
noted to be asymptomatic, except for some aching in the 
coccyx region over the previous two months.  The diagnostic 
impression was history of hepatitis with questionable 
increased liver function tests.  A record dated the following 
month notes increased liver function tests. 

A September 1996 private medical report indicates that two 
liver enzyme tests were abnormal.  The record notes that the 
gamma-glutamyl transpeptidase (GGTP) and the serum glutamic 
oxaloacetic transaminase (SGOT) levels were "remarkably 
high."  All other liver function tests were essentially 
normal.
 
During VA treatment in December 1996, the veteran reported 
that hepatitis C was diagnosed a couple of years earlier, and 
he complained of fatigue and a lack of stamina.  The 
diagnostic assessment was history of hepatitis C with no 
clinical manifestations of the disease; fatigue of 
questionable cause; belching; and burning prandial pain, 
questionable ulcer.  A VA chemical and hematology report, 
dated later that month, indicates that a lab test was 
reactive for hepatitis C virus Ab (HCVAb).

On VA examination in April 1997, the veteran complained of 
fatigue and dyspepsia associated with gas; he opined that 
these symptoms were related to his service-connected 
hepatitis.  He appeared to be "a little depressed" on 
examination, and was slow answering questions.  His abdomen 
was soft and nontender with no distention.  Bowel sounds were 
positive.  There was no hepatomegaly or splenomegaly.  Pain 
was noted in the lower part of the abdomen just below the 
umbilicus.  The veteran related that the pain became worse 
after eating.  He denied nausea or vomiting, and there was no 
evidence of anorexia.  He reported being tired all the time, 
which was noted to be secondary to depression.  His wife 
stated that he lost 10 pounds over the prior year, and 
indicated that he experienced generalized weakness.  
Hepatitis C was diagnosed. 

During private treatment in May 1997, the veteran gave a six-
month history of "burning" in the lower abdomen, which was 
irritated by food and not helped by taking Mylanta.  He noted 
a change in bowel habits, and reported diarrhea over the 
previous three to four days; he did not notice any blood or 
mucous in his stools, and denied experiencing fevers or 
chills.  A physical examination of the abdomen revealed 
normal bowel sounds, no masses, and no guarding or rigidity.  
There was no hepato-splenomegaly.  The impression was history 
of viral hepatitis C without hepatic coma.

According to a June 1999 private medical record, the veteran 
complained of fatigue and cold intolerance.  A physical 
examination of the abdomen revealed normal bowel sounds, no 
masses, and no guarding or rigidity.  There was no hepato-
splenomegaly.  Mild tenderness was noted in the epigastrium 
on deep palpation.  The pertinent diagnosis was history of 
viral hepatitis C without hepatic coma.  An ultrasound of the 
abdomen subsequently revealed a normal liver.

A July 1999 private medical report notes gastrointestinal 
complaints of aerophagia and heartburn, but no fatigue or 
hepatic pain.  A physical examination showed a soft abdomen 
with no significant organomegaly, no masses, and no 
tenderness.  Bowel sounds were normal.  The liver was 
palpable, not enlarged, and nontender.  The diagnostic 
assessment was hepatitis C, probably chronic.  The examiner 
commented that the veteran did not have any "real signs of 
chronic liver disease."  Laboratory tests later that month 
were positive for the hepatitis C virus RNA by the polymerase 
chain reaction (PCR) amplification and DNA probe detection 
methods.

A February 2000 VA examination report notes complaints of 
mild right lower quadrant discomfort associated with gas 
pain, which the veteran characterized as a four on a 10-point 
scale.  He related that he experienced chronic fatigue since 
approximately 1977, and indicated that "his whole body is 
tired all the time."  He reported no abdominal distention, 
nausea, vomiting, hematemesis, or melena.  He gave a history 
of depression, but denied a history of anxiety disorders.  
His overall affect appeared to be slightly depressed.  
Examination of the abdomen revealed no ascites, rebound, or 
guarding.  The record notes that the veteran's weight was 
stable over the previous year.  He reported that his appetite 
was good, and denied experiencing malabsorption, 
malnutrition, or melena.  His liver appeared to be normal in 
size and contour, and there was no splenomegaly.  There was 
no evidence of superficial abdominal veins, palmar erythema, 
or spider angioma.  Overall muscle strength was noted to be 
good.  The final assessment was hepatitis C.  

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. 5107.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required to 
satisfy the duty to assist.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (1999).  Accordingly, ratings from 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
Instead, a single evaluation must be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected hepatitis is currently rated 
10 percent disabling under 38 C.F.R. § 4.114, Code 7345.  
Diagnostic Code 7345 provides that healed, nonsymptomatic 
infectious hepatitis warrants a noncompensable evaluation.  A 
10 percent evaluation is assignable for infectious hepatitis 
manifested by demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating is appropriate 
where there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  38 C.F.R. § 4.114, Code 7345 (1999).

Following a review of the record, the Board finds that the 
overall disability picture presented by the veteran's 
hepatitis more nearly approximates the criteria for a 30 
percent evaluation under Code 7345.  See 38 C.F.R. §§ 4.3, 
4.7 and 4.114 (1999).  In this regard, the Board finds that 
the veteran's statements concerning fatigue, and 
gastrointestinal distress are credible.  He has had well-
documented instances of chronic abdominal pain and 
gastrointestinal disturbance reported repeatedly in the 
treatment records, which has necessitated ongoing treatment 
and diagnostic testing.  This symptomatology is consistent 
with the criteria for a 30 percent evaluation under 
Diagnostic Code 7345.

The competent medical evidence in this case shows no evidence 
of moderate liver damage, or disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A June 1999 ultrasound of the abdomen revealed a normal 
liver, and a private medical examination the following month 
showed no "real signs of chronic liver disease."  Further, 
the veteran's liver appeared normal in size and contour on VA 
examination in February 2000.  While the record reflects 
treatment for recurrent gastrointestinal disturbance, 
fatigue, and depression, these complaints are not shown to be 
disabling.  In fact, the veteran's abdominal pain was 
characterized as "mild" during most recent VA examination, 
and he described the pain as a four on a 10-point scale.  In 
summary, these symptoms more nearly reflect a disability 
picture of 30 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7345; no higher disability evaluation is 
shown to be justified by the clinical evidence at this time.  
In reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. § 
5107(b).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis on which to assign 
a higher schedular disability evaluation. 


ORDER

Entitlement to a 30 percent rating for hepatitis is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

